219 F.3d 598 (7th Cir. 2000)
JAMES H. HOLBROOK,    Plaintiff-Appellant,v.LOBDELL-EMERY MANUFACTURING  COMPANY,    Defendant-Appellee.
No. 99-2565
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 4, 2000Decided July 6, 2000

Appeal from the United States District Court   for the Southern District of Indiana, New Albany Division.  No. 98 C 16--S. Hugh Dillin, Judge.
Before COFFEY, ROVNER, and DIANE P. WOOD, Circuit  Judges.
ROVNER, Circuit Judge.


1
James H. Holbrook sued  his employer, Lobdell-Emery Manufacturing  Company, for intentional infliction of emotional  distress ("IIED"), violations of his civil rights  under the United States and Indiana  Constitutions, and disability discrimination. The  district court granted summary judgment in favor  of Lobdell-Emery on the IIED claim and dismissed  Holbrook's other claims because he abandoned  them. Holbrook appeals only the summary judgment ruling on the IIED claim. Because Holbrook cannot  show that his employer intended to harm him, a  requirement under Indiana law, we affirm.

I.

2
The district court granted summary judgment in  favor of Lobdell-Emery and therefore we must  construe the facts as favorably to Holbrook as  the record will permit. See Rager v. Dade  Behring, Inc., 210 F.3d 776, 777 (7th Cir. 2000).  Holbrook began working for Lobdell-Emery in 1990  at its Indiana plant. In 1993, he was  hospitalized for depression and psychosis. When  he returned to work, his co-workers and  supervisors began to harass him about his  hospitalization. Three supervisors criticized the  quality and speed of his work, and one made a  sexual remark to him about a female co-worker. A  superintendent called Holbrook "homo," "mother  fucker," "fag," and "queer." On a number of  occasions, co-workers told Holbrook he was  "crazy" and "not right in the head." They  referred to his hospitalization as time he spent  in the "nut house" and the "mental ward."  Holbrook's co-workers also harassed him by hiding  his tools, spot gluing his toolbox, and setting  fire to a rag in Holbrook's back pocket. The  company itself refused to allow Holbrook to work  overtime on one occasion, and also denied his bid  to move to a new job position. After Holbrook was  involved in a fist fight with another employee,  Lobdell-Emery terminated him. Holbrook filed a  grievance with his union, but the union declined  to pursue it, finding that the discharge was  appropriate.


3
Holbrook sued Lobdell-Emery for violations of  his civil rights in terminating his employment,  for discrimination against him based on his  emotional and mental illness, and for intentional  infliction of emotional distress. Lobdell-Emery  moved for summary judgment. Holbrook did not  address his civil rights claim or his disability  discrimination claim in responding to the motion,  and the district court dismissed those claims as  abandoned. The district court found that the  remaining IIED claim was not preempted by the  Indiana Workers' Compensation Act because  Holbrook sought recovery only for emotional and  not physical injuries, and because his injuries  did not arise from an accident. The district  court granted summary judgment in favor of  Lobdell-Emery, however, because Holbrook could  not show that the employer itself committed the  tort and that the employer intended the injury or  actually knew the injury would occur, showings  required by Indiana law. Alternatively, the  district court granted summary judgment because  the acts alleged by Holbrook were not extreme or  outrageous enough to come within the purview of  the IIED tort. Although the district court agreed  these acts were "unthoughtful and boorish," as  well as "unkind, cruel and disheartening," it  found these were not the sort of acts the tort  was created to remedy. Holbrook appeals.

II.

4
On appeal, Holbrook challenges only the district  court's finding that the acts alleged were not so  outrageous in character that they meet the  standard for IIED. He contends that because these  supervisors and co-workers knew Holbrook was  mentally ill, and indeed tormented him because he  was mentally ill, he has raised a question of  material fact for the jury as to whether the acts  alleged go beyond all possible bounds of decency,  as required by Indiana case law. According to  Holbrook, only a jury may decide whether the acts  alleged meet the standard of extreme and  outrageous conduct. Holbrook does not address at  all the district court's primary holding that he  has no evidence supporting a finding that  Lobdell-Emery itself or its alter ego committed  these acts and intended the harm that came to  Holbrook.


5
The Indiana supreme court first recognized the  tort of intentional infliction of emotional  distress in 1991, adopting the Restatement  (Second) of Torts view: "The definition of the  tort of intentional infliction of emotional  distress is that 'one who by extreme and  outrageous conduct intentionally or recklessly  causes severe emotional distress to another is  subject to liability for such distress.'"  Cullison v. Medley, 570 N.E.2d 27, 31 (Ind. 1991)  (quoting Restatement (Second) of Torts, sec. 46).  In 1994, the court took up the issue of whether  the Workers' Compensation Act ("WCA") preempted  intentional tort claims against employers by  employees. Because the WCA covered injuries that  occurred "by accident," the court held that  intentional torts, those that occurred when  neither the injured party nor the employer  intended the result, are not within the WCA's  coverage, and thus are not preempted by the WCA.   Baker v. Westinghouse Electric Corp., 637 N.E.2d  1271, 1274 (Ind. 1994).


6
In order to prove that the employer intended  the harm, the court held that a showing of mere  negligence was insufficient, even if the  negligence could be characterized as reckless or  wanton. Baker, 637 N.E.2d at 1275. Rather, the  employee is required to prove that the employer  deliberately intended to inflict an injury or had  actual knowledge that an injury is certain to  occur. Id. The court also emphasized that it is  the employer itself that must have intended the  injury, rejecting a respondeat superior analysis.  Thus, an intentional tort committed by a  supervisor, manager or foreman could subject that  individual to tort liability but would not  necessarily expose the employer to liability.  Baker, 637 N.E.2d at 1275. In order to impute  tortious intent to an employer that is a legal  entity or artificial person, the employee must  show either that "(1) the corporation is the  tortfeasor's alter ego, or (2) the corporation  has substituted its will for that of the  individual who committed the tortious acts."  Perry v. Stitzer Buick GMC, Inc., 637 N.E.2d  1282, 1287 (Ind. 1994). The court held that to  prevail under the alter ego theory, the employee  must show that both ownership and control of the  corporation are in the tortfeasor's hands. Id. To  succeed under the other theory, the employee must  show that the individual who committed the tort  was acting pursuant to a policy or decision made  through the corporation's regular decision-making  channels by those with authority to do so. Id.  The employee's injury must be shown to be the  intended product of the policy or decision at  issue if the plaintiff is to prevail. Id. See  also Foshee v. Shoney's Inc., 637 N.E.2d 1277,  1281 (Ind. 1994) (before an injury can be said to  have been intended by the employer and thus not  by accident, the employee must show that the tort  was committed by the employer or the employer's  alter ego, and the employer must have intended  the injury or actually known that the injury was  certain to occur).


7
Holbrook cannot meet these stringent standards.  He does not argue that the supervisors and co-  workers who harassed him owned or controlled the  corporation. He does not assert that the persons  who injured him were acting pursuant to a  decision or policy made through Lobdell-Emery's  regular decision-making channels by persons  authorized to do so. He merely contends that  Lobdell-Emery knew of the situation and did  nothing to stop it. The case law we have cited  reveals a much higher standard for liability than  mere negligence, however, and Holbrook's claim  against his employer therefore fails under  Indiana law. Holbrook attributes only a few  actions to the corporation itself, namely  refusing to allow him to work overtime on one  occasion and denying his bid to move to a new  position on another occasion. Even if these acts  were committed by the employer with the intent to  cause Holbrook emotional injury, these acts do  not meet the standard for extreme and outrageous  conduct set forth by comments to sec. 46 of the  Restatement. Those comments, cited favorably by  the Indiana Court of Appeals, define extreme and  outrageous conduct as that which is so extreme in  degree and outrageous in character as to go  beyond all possible bounds of decency, and to be  regarded as atrocious and utterly intolerable in  a civilized community. See Gable v. Curtis, 673  N.E.2d 805, 809-10 (Ind. Ct. App. 1996) (citing  the Restatement (Second) of Torts sec. 46,  comment d). It is not enough that the defendant  acted with intent that is tortious, or malicious,  or even criminal. "Generally, the case is one in  which the recitation of the facts to an average  member of the community would arouse his  resentment against the actor, and lead him to  exclaim, 'Outrageous!'" Id. The refusal of  overtime and the denial of a position change  clearly do not meet the standard.


8
We render no opinion, however, on whether the  other acts committed by Holbrook's co-workers and  supervisors meet the standard for extreme and  outrageous conduct. Had Holbrook sued the  individuals who actually committed these acts,  rather than his employer, the result may have  been different. It is not difficult to imagine  that a jury would exclaim "Outrageous!" upon  hearing that Holbrook's co-workers taunted him  and set him on fire knowing that he had recently  been released from a hospital where he was being  treated for severe depression and psychosis. We  join the district court's assessment that  verbally and physically assaulting a mentally  disabled man is cruel and inexcusable. Because he  sued his employer rather than his co-workers,  however, the district court was correct to grant  summary judgment in favor of Lobdell-Emery under  Indiana law.

AFFIRMED